DETAILED ACTION
This action is in response to communication(s) filed on 12/29/2021 
Claims 1-20 have been examined and are pending with this action.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims, 1-6, 8-13, and 15-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 10 and 18 of U.S. Patent No. 11,228,643. Although the claims at issue are not identical, they are not patentably distinct from each other because a comparison between the claims of the instant application and the claims of the Patent reveal the claims includes elements of the instant application.  Thus, the claim invention of the instant application is anticipated by the Patented invention, thus without a terminal disclaimer, the species claims preclude issuance of the generic application.  See In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1-5, 8-12 and 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over McGrath et al. (US 2015/0154057) in view of Pandey et al. (US 2019/0163580).

Regarding claim 1, McGrath discloses a computer-implemented method, comprising: 
monitoring metric data of a pool of servers to detect a performance issue in providing the application, the pool of servers comprising a plurality of resources for one or more virtual servers to support requests to access one or more applications; (see McGrath; [0061]; at block 520, the overall load capacity of the load-balanced application containers is monitored. The overall load capacity is the sum of all current load measurement for each monitored container. In particular, the load balancer container monitors overall load capacity instead of monitoring individual load at each load-balanced container) 
detecting the performance issue based on the monitoring of the metric data (see McGrath; [0062]; at decision block 530, the load balancer container determines whether the monitored overall load exceeds a maximum threshold load amount); and 
in response to detecting the performance issue, deploying a serverless instance of the at least one custom machine image configured with the first initialized state for the application to the pool of servers to provide the application (see McGrath; [0063]; if the overall load does exceed the threshold load amount, then method 500 proceeds to block 540 to interact with a server orchestration system in order to add resources to the application. In one embodiment, the resources to add include additional containers and cartridges to execute functionality of the application. The resources to add include additional containers and cartridges to execute functionality of the application. The application content is synchronized to the added resources, and the added resources are then initialized).
However, the prior art does not explicitly disclose generating a plurality of custom machine images, wherein at least one of the plurality of custom machine images is configured with a first initialized application state for an application and the at least one custom machine image configured with the first initialized state for the application includes a template for a root volume for use by an agent built using the at least one custom machine image configured with the first initialized state for the application.
Pandey in the field of the same endeavor discloses techniques for recovering a first virtual machine or an instance with an Internet Protocol address, a first root volume and one or more data volumes that are corrupted.  In particular, Pandey teaches the following:
generating a plurality of custom machine images, wherein at least one of the plurality of custom machine images is configured with a first initialized application state for an application and the at least one custom machine image configured with the first initialized state for the application includes a template for a root volume for use by an agent built using the at least one custom machine image configured with the first initialized state for the application (see Pandey; [0092]; FIG. 9 illustrates an example of a first indexing virtual machine 902 instantiated by the cloud snapshot metadata manager 542 for finding content among incremental snapshots in virtual machines on the cloud server A 112. The first indexing virtual machine 902 with IP address XXX.XXX.XXX.XX5 has a root volume 904. The first indexing virtual machine 902 accesses the latest snapshot version for the virtual machine X 310 stored in the snapshot storage 306. As the virtual machine X 310 has the data volume X2 314 and the data volume X3 316, the latest version of the snapshot for virtual machine X 310 will have the content for both the data volume X2 314 and the data volume X3 316).
Therefore, it would have been obvious to a person of ordinary skill in the art at the time the invention was effectively filed to modify the prior art with the teaching of Pandey to incorporate techniques for recovering a first virtual machine or an instance with an Internet Protocol address, a first root volume and one or more data volumes that are corrupted.  One would have been motivated because the serverless instances use shared resources whose cost is generally determined according to actual use, service providers may more closely tailor the cost of application service support to application load. As a result, the need to purchase and maintain shadow resources to handle rogue spikes in application requests to maximize performance may be reduced and/or eliminated. Therefore, Pandey enables the prior art to provide increased application performance at reduced cost (see Pandey; [0006-0009]).

Regarding claim 2, McGrath-Pandey discloses the computer-implemented method of claim 1, wherein each of the one or more virtual servers are mapped to a subset of the plurality of resources and booted to an initialized application state (see McGrath; [0026];  a command identifying specific data (e.g., application data and files used to initialize an application on the cloud), the cloud provider 104 retrieves the corresponding data from the image repository 106, creates an instance of it, and loads it to the host 110, 120 to run on top of a hypervisor (not shown) as a VM 111, 112, 121, 122 or within a VM 111, 112, 121, 122).

Regarding claim 3, McGrath-Pandey discloses the computer-implemented method of claim 1, wherein each of the custom machine images is generated based on at least a portion of a plurality of resources provisioned and booted with initialization code (see McGrath; [0026]; Upon receiving a command identifying specific data (e.g., application data and files used to initialize an application on the cloud), the cloud provider 104 retrieves the corresponding data from the image repository 106, creates an instance of it, and loads it to the host 110, 120 to run on top of a hypervisor (not shown) as a VM 111, 112, 121, 122 or within a VM 111, 112, 121, 122. In addition, a command may identify specific data to be executed on one or more of the VMs 111, 112, 121, 122).

Regarding claim 4, McGrath-Pandey discloses the computer-implemented method of claim 3, comprising deploying the serverless instance as an initialized snapshot of a virtual server taken at a specific instance in time following initialization of the virtual server (see Pandey; [0092]; the last version of snapshot may be a reverse incremental file that may need be combined with a later point in time snapshot of the virtual machine (e.g., the reverse incremental file may be combined with the most recent snapshot of the virtual machine and any other reverse incremental files that were captured prior to the most recent snapshot and subsequent to the reverse incremental file). In some embodiments, the latest version of the snapshot may be a full image. Furthermore the rationale to combine is the same as claim 1).

Regarding claim 5, McGrath-Pandey discloses the computer-implemented method of claim 1, wherein the at least one custom machine image configured with the first initialized state for the application includes a block device mapping that specifies one or more volumes to attach to an agent built using the at least one custom machine image configured with the first initialized state for the application (see Pandey; [0067]; The cloud snapshot metadata manager 542 may have the capability to finding content in snapshots captured from virtual machines running on multiple cloud servers, compile a metadata file for the contents in the snapshots and forward the metadata file to the WMS clients 106 and 108. The cloud snapshot metadata manager 542 may request data associated with virtual blocks stored on a data volumes of the virtual machine that have changed since a last snapshot of the virtual machine was taken or since a specified prior point in time. Furthermore the rationale to combine is the same as claim 1).

Regarding claim(s) 8-12 and 15-18, do(es) not teach or further define over the limitation in claim(s) 1-5 respectively.  Therefore claim(s) 8-12 and 15-18 is/are rejected for the same rationale of rejection as set forth in claim(s) 1-5 respectively.

Claims 6-7, 13-14, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over McGrath et al. (US 2015/0154057) in view of Pandey et al. (US 2019/0163580) in view of Eicken et al. (US 2009/0199116).

Regarding claim 6, McGrath-Pandey discloses the invention substantially, however the prior art does not explicitly discloses the computer implemented method of claim 1, wherein at least one of the plurality of custom machine images is configured with a second initialized application state for the application, and the first and second initialized application states are different versions of the application.
Eicken in the field of the same endeavor discloses techniques for providing faster and more efficient ways to deploy virtual server configurations in a hosted virtual server service.  In particular, Eicken discloses the following:
wherein at least one of the plurality of custom machine images is configured with a second initialized application state for the application, and the first and second initialized application states are different versions of the application (see Eicken; [0033]; a user may be allowed to create a number of different machine images. For example, a user may want to create a number of virtual server base machine images, each with a different operating system. The user then may use each of these images to create customized virtual server instances running on each of the operating systems).
Therefore, it would have been obvious to a person of ordinary skill in the art at the time the invention was effectively filed to modify the prior art with the teaching of Eicken in order to incorporate techniques for providing faster and more efficient ways to deploy virtual server configurations in a hosted virtual server service.  One would have been motivated because a base machine image is created with essential or standard virtual server functionality, and a configuration manager, which allows the virtual server to be customized after instantiation. This post-instantiation customization allows virtual servers to be customized without the need for separate machine images for each virtual server instance (see Eicken; [0003]).

Regarding claim 7, McGrath-Pandey-Eicken discloses the computer-implemented method of claim 6, comprising determining to deploy the serverless instance of the at least one custom machine image configured with the first initialized state for the application to the pool of servers to provide the application instead of the at least one of the plurality of custom machine images configured with the second initialized application state for the application based on a state of the application when providing the application see (Eicken; [0035]; the instructions to instantiate the virtual server may be sent automatically. In these embodiments, any configuration or monitoring data either from the virtual server itself, other servers, the manager 100 or any combinations of the aforementioned data can be used to trigger the sending of instructions. For example, a manager 100 may have instructions to automatically instantiate a given machine image if usage, load, or utilization of a number of servers exceeds a threshold, or if a given virtual server fails.  Furthermore, the rationale to combine is the same as claim 6).

Regarding claim(s) 13-14 and 19-20, do(es) not teach or further define over the limitation in claim(s) 6-7 respectively.  Therefore claim(s) 13-14 and 19-20 is/are rejected for the same rationale of rejection as set forth in claim(s) 6-7 respectively.
Conclusion
For the reason above, claims 1-20 have been rejected and remain pending.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIMMY H TRAN whose telephone number is (571)270-5638. The examiner can normally be reached Monday - Friday 9am-5pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Parry can be reached on 571-272-8328. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JIMMY H TRAN
Primary Examiner
Art Unit 2456



/JIMMY H TRAN/Primary Examiner, Art Unit 2451